U.S.SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-KSB Annual Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended June 30, 2007 Commission file number 000-03718 PARK CITY GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 37-1454128 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 3160 Pinebrook Road, Park City, Utah 84098 (Address of principal executive offices) (435) 645-2000 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock ($0.01 par value per share Title of each Class Name of each exchange on which registered Common Stock, $.01 Par Value Over-the-Counter Bulletin Board Outstanding as of September 28, 2007 8,960,703 Shares (662 shareholders) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.(1) [ XX ] Yes [ ] No ;(2) [XX] yes [] No. Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form , and no disclosure will be contained,to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] The issuer’s revenues for the year ended June 30, 2007 were $2,592,166. The aggregate market value of the stock held by non-affiliates of the registrant is approximately $9,610,000, calculated using a price of $3.10 per share on September 27, 2007. 1 Forward-Looking Statements This annual report on Form 10-KSB contains forward looking statements.The words or phrases “would be,” “will allow,” “intends to,” “will likely result,” “are expected to,” “will continue,” “is anticipated,” “estimate,” “project,” or similar expressions are intended to identify “forward-looking statements.”Actual results could differ materially from those projected in the forward looking statements as a result of a number of risks and uncertainties, including the risk factors set forth below and elsewhere in this report.See “Risk Factors” and “Management's Discussion and Analysis of Financial Condition and Results of Operations.”Statements made herein are as of the date of the filing of this Form 10-KSB with the Securities and Exchange Commission and should not be relied upon as of any subsequent date.Unless otherwise required by applicable law, we do not undertake, and specifically disclaims any obligation, to update any forward-looking statements to reflect occurrences, developments, unanticipated events or circumstances after the date of such statement. PART I Item 1.Description of Business General Park City Group develops and markets patented computer software and profit optimization consulting services that are intended to help its retail customers to reduce their inventory and labor costs; the two largest controllable expenses in the retail industry.The technology has its genesis in the operations of Mrs. Fields Cookies co-founded by Randall K. Fields, CEO of Park City Group, Inc.Industry leading customers such as The Home Depot, Anheuser Busch Entertainment, Perdue, Monterey Mushrooms, Pacific Sunwear, Wawa and Tesco Lotus benefit from the Company’s software.Because the product concepts originated in the environment of actual multi-unit retail chain ownership, the products are strongly oriented to an operations’ bottom line results. The Company was incorporated in the State of Delaware on December 8, 1964 as Infotec, Inc. From June 20, 1999 to approximately June 12, 2001, it was known as Amerinet Group.com, Inc. In 2001, the name was changed from Amerinet Group.com to Fields Technologies, Inc. On June 13, 2001, the Company entered into a “Reorganization Agreement” with Randall K. Fields and Riverview Financial Corporation whereby it acquired substantially all of the outstanding stock of Park City Group, Inc., a Delaware corporation, which became a 98.67% owned subsidiary.Operations are conducted through this subsidiary which was incorporated in the State of Delaware in May 1990.The Company develops and licenses its software applications identified as “Fresh Market Manager”, “Supply Chain Profit Link”, and “ActionManager™”.The Company also provides implementation and profit optimization consulting services for its application products. On August 7, 2002, Fields Technologies, Inc., (OTCBB:FLDT) changed its name from Fields Technologies, Inc., to Park City Group, Inc., and reincorporated in Nevada.Therefore, both the parent-holding company (Nevada) and its operating subsidiary (Delaware) are named Park City Group, Inc.Park City Group, Inc. (Nevada) has no other business operations other than in connection with its subsidiary. In this Annual Report Form 10KSB when the terms “we”, “Company” or “Park City Group” are used, it is referring to the Park City Group, Inc., a Delaware corporation, as well as to Fields Technologies, Inc., the Delaware Corporation, which was reincorporated in Nevada under the name of the Park City Group, Inc.The stock trades under the symbol PCYG. On the 11th day of August 2006, the company effected a 1 for 50 reverse stock split.All trading price information set forth gives effect to such reverse stock split. The principal executive offices are located at 3160 Pinebrook Road, Park City, Utah 84098.The telephone number is (435) 645-2000.The website address is http://www.parkcitygroup.com. Supermarket The Supermarket industry is under increased competitive pressure from Value Retailers such as Wal-Mart, Costco, Target, and others.One of the strategies that traditional supermarkets are implementing is to increase the quantity and quality of their perishable offerings.Perishable departments, such as bakery, meat and seafood, dairy, and deli have historically been loosely managed but now have been forced to become a focus for profitability improvement.The Company’s software and consulting services and change management resources are designed to address this specific business problem; increasing the profitability of perishable products at the department and store level. Convenience Store For Convenience Stores, recent trends of contracting gasoline sales margins and declining tobacco sales further increases the need for improved cost controls, focus on product mix, and better decision support.To intensify the focus on these issues, other industry segments such as value retailers and grocery stores have begun cutting into the convenience store stronghold by offering gasoline, a product that once was monopolistic to the convenience store retailer.In response to declining gasoline sales and profits, the C-Store industry is pushing into Fresh Food as an avenue of increased sales and profitability.Only the most progressive convenience store operations have automated systems to help store managers, leaving the majority of the operators without any technology to ease their administrative and operations burdens. 2 Supplier As stated above, Supermarkets and Convenience Stores are increasingly dependent upon perishable departments for increased profitability.Suppliers are increasingly being pressured by retailers to provide economic incentives or assistance.Park City Group has developed Supply Chain Profit link to enable suppliers to provide that assistance. Specialty Retail Specialty Retailers are faced with a shrinking labor force and strong competition for qualified managers and staff.Managers are time-constrained due to increased labor and inventory demands, margins are increasingly tight, due to higher labor and lease expenses, and customer satisfaction demands are higher than ever before.Park City Group has developed a range of applications that enable managers in specialty retail to improve their labor scheduling efficiency and reduce their total paperwork and administrative workload. Fresh Market Manager Addressing the inventory issues that plague today’s retailers, Fresh Market Manager is a suite of software product applications designed to help manage perishable food departments including bakery, deli, seafood, produce, meat, home meal replacement, dairy, frozen food, and floral. Although the supermarket and convenience store industries have invested substantial sums on Point-of-Sale, scanning systems, etc., those systems are, almost without exception, limited to proving price look-up functions rather than decision support functions.These industries are a classic representation of “data rich” and “information poor”.Park City Group is capitalizing on that environment to bring together information from disparate legacy applications and databases to provide an end-to-end integrated merchandising, production planning, demand forecasting and perpetual inventory system to address the industry’s perishable department needs. Fresh Market Manager helps identify true cost of goods and provides accurate and actionable profitability data on a corporate, regional, store-by-store, and/or item-by-item basis.Fresh Market Manager also can produce hour-by-hour forecasts, production plans, perpetual inventory, and places/receives orders.Fresh Market Manager automates the majority of the planning, forecasting, ordering, and administrative functions associated with fresh merchandise or products. ActionManager™ The second most important cost element typically facing today’s retailers is labor.ActionManager™ addresses labor needs by providing a suite of solutions that forecast labor demand, schedules staff resources, and provides store managers with the necessary tools to keep labor costs under control while improving customer service, satisfaction and sales. Daily availability of this information can help a retailer to address issues more quickly. ActionManager applications provide an automated method for managers to plan, schedule, and administer many of the administrative tasks including new hire paperwork and time and attendance.In addition to automating most administrative processes, ActionManager provides the local manager with a “dashboard” view of the business.ActionManager also has extensive reporting capabilities for corporate, field, and store-level management to enable improved decision support. Supply Chain Profit Link Supply Chain Profit Link (SCPL) allows suppliers an opportunity to work with their retail partners on optimizing profits, while reducing stock outs and minimizing shrink (or waste).SCPL is capable of providing daily or weekly store-by-store item level information to a supplier to facilitate decision support.SCPL allows suppliers opportunities to customize assortment plans, promotions, and pricing strategies on a store-by-store level. Professional Services Park City Group’s Professional Services offering include project management, technical implementation, and end-user training.In addition, Park City Group offers a variety of traditional consulting services configured to meet specific customer needs.Beyond these traditional services, Park City Group provides consulting, including merchandising and store operations, that is focused on the primary objective of helping customers to improve their profitability through the full use of the Company’s products. 3 Sales and Marketing Through a focused and dedicated sales effort designed to address the requirements of each of its business, Park City Group believes its sales force is positioned to understand its customers’ businesses, trends in the marketplace, competitive products and opportunities for new product development. The Company’s deep industry knowledge enables it to take a consultative approach in working with its prospects and customers.Park City Group’s sales personnel focus on selling its technology solutions to major customers, both domestically and internationally. To date, Park City Group’s primary marketing objectives have been to increase awareness of Park City Group’s technology solutions and generate sales leads. To this end, Park City Group attends industry trade shows, conducts direct marketing programs, publishes industry trade articles and white papers, participates in interviews, and selectively advertises in industry publications. Customers Our customers include some of the most notable names in retailing, including:Schnuck’s, Pathmark, Tesco-Lotus, Circle K Midwest, Home Depot, Wawa, Sheetz, Williams-Sonoma, and others. Competition The market for Park City Group’s products and services is very competitive. Park City Group believes the principal competitive factors include product quality, reliability, performance, price, vendor and product reputation, financial stability, features and functions, ease of use, quality of support and degree of integration effort required with other systems.While our competitors are often larger companies with larger sales forces and marketing budgets, we believe that our deep industry knowledge and the breadth and depth of our offerings give us a competitive advantage.Park City Group’s ability to continually improve its products, processes and services, as well as its ability to develop new products, enables the Company to meet evolving customer requirements.Park City Group competes with companies such as Workbrain, Radient Systems, Kronos, Tomax, Capgemini, Electronic Data Systems, and others. Product Development The products sold by the Company are subject to rapid and continual technological change. Products available from the Company, as well as from its competitors, have increasingly offered a wider range of features and capabilities. The Company believes that in order to compete effectively in its selected markets, it must provide compatible systems incorporating new technologies at competitive prices. In order to achieve this, the Company has made a substantial ongoing commitment to research and development. . Park City Group’s product development strategy is focused on creating common technology elements that can be leveraged in applications across its core markets. The Company’s software architecture is based on open platforms and is modular, thereby allowing it to be phased into a customer’s operations. In order to remain competitive, Park City Group is currently designing, coding and testing a number of new products and developing expanded functionality of its current products. Patents and Proprietary Rights The Company owns and controls 7 U.S. patents, 8 U.S. trademarks and 37 U.S. copyrights relating to its software technology that are approved and issued. In addition, the Company has 3 patents currently pending.The Company has 14 international patents and patent applications pending.The patents referred to above are continuously reviewed and renewed as their expiration dates come due. Company policy is to seek patent protection for all developments, inventions and improvements that are patentable and have potential value to the Company and to protect its trade secrets other confidential and proprietary information.The Company intends to vigorously defend its intellectual property rights to the extent its resources permit. Future success may depend upon the strength of the Company’s intellectual property.Although management believes that the scope ofpatents/patent applications are sufficiently broad to prevent competitors from introducing devices of similar novelty and design to compete with the Company’s current products and that such patents and patent applications are or will be valid and enforceable, there are no assurances that if such patents are challenged, this belief will prove correct.The Company has, however, successfully defended one of these patents in two separate instances and as such, has some level of confidence in the Company’s ability to maintain its patents.In addition, patent applications filed in foreign countries and patents granted in such countries are subject to laws, rules and procedures, which differ from those in the U.S.Patent protection in such countries may be different from patent protection provided by U.S. Laws and may not be as favorable. 4 The Company is not aware of any patent infringement claims against it; however, there are no assurances that litigation to enforce patents issued to the Company, to protect proprietary information, or to defend against the Company’s alleged infringement of the rights of others will not occur.Should any such litigation occur, the Company may incur significant litigation costs, the Company’s resources may be diverted from other planned activities, and result in a materially adverse effect on the Company’s operations and financial condition. The Company relies on a combination of patent, copyright, trademark, and other laws to protect its proprietary rights.There are no assurances that the Company’s attempted compliance with patent, copyrights, trademark or other laws will adequately protect its proprietary rights or that there will be adequate remedies for any breach of our trade secrets.In addition, should the Company fail to adequately comply with laws pertaining to its proprietary protection, the Company may incur additional regulatory compliance costs. Government Regulation and Approval Like all businesses, the Company is subject to numerous federal, state and local laws and regulations, including regulations relating to patent, copyright, and trademark law matters. Cost of Compliance with Environmental Laws The Company currently has no costs associated with compliance with environmental regulations, and does not anticipate any future costs associated with environmental compliance; however, there can be no assurance that it will not incur such costs in the future. Research and Development Total research and development expenditures were $1,717,793 and $1,451,069 for the years ended June 30, 2007 and 2006, respectively; an 18% increase. This comparative increase is attributable to the completion of capitalized development projects in the second half of fiscal year 2007.The Company capitalized $419,393 in labor and overhead costs for the Fiscal Year Ended June 30, 2007 compared to $613,717 for June 30, 2006. The Company is currently working on one significant enhancement that may be available for sale as early as the later part of FYE 2008. Reports to Security Holders The Company is subject to the informational requirements of the Securities Exchange Act of 1934.Accordingly, it files annual, quarterly and other reports and information with the Securities and Exchange Commission.You may read and copy these reports and other information at the Securities and Exchange Commission's public reference rooms in Washington, D.C. and Chicago, Illinois.The Company’s filings are also available to the public from commercial document retrieval services and the Internet world wide website maintained by the Securities and Exchange Commission at www.sec.gov. Employees As of September 28, 2007, the Company had 32 employees, including 9 software developers and programmers, 9 sales, marketing and account management employees, 7 software service and support employees and 7 accounting and administrative employees.During 2007, the Company contracted with 5 programmers and two Business Analysts in India.The Company is planning to expand their Indian workforce to support sales and implementations in Asia and to provide additional programming resources.All of these employees and contractors work for the Company on a full time basis.The employees are not represented by any labor union. Item 2.Description of Properties The Company’s principal place of business operations is located at 3160 Pinebrook Road, Park City, Utah 84098.The Company leases approximately 10,000 square feet at this home office location, consisting primarily of office space, conference rooms and storage areas.The telephone number is (435) 645-2000.The website address is http://www.parkcitygroup.com. Item 3.Legal Proceedings The Company filed a lawsuit against Workbrain Corporation titledPark City Group, Inc. vs. Workbrain Corporation Case No. 2:06 cv 289 on April 2006 which is pending in the Federal District Court for the District of Utah. The Company claims that Workbrain Corporation is infringing upon its patent # 5,111,391. Based on evaluation from the Company’s outside counsel, and findings as a result of exchange of discovery, on August 13, 2007, the Company filed its preliminary infringement contention with United States District Court of Utah Central Division.Damages sought by the Company are to be determined at trial. The Company will vigorously pursue this matter. 5 On June 29, 2007, the Company was served with a complaint from two previous employees titled James D. Horton and Aaron Prevo v Park City Group, Inc. and Randy Fields, Individually Case No. 070700333, which has been filed in the Second Judicial District Court, Davis County, Utah. The plaintiffs’ complaint alleges that certain provisions of their employment agreements were not honored including breach of employer obligations, fraud, unjust enrichment, and breach of contract.The plaintiffs are seeking combined damages for alleged unpaid compensation and punitive damages of $520,650 and $2,603,250, respectively. The Company denies all allegations in the complaint and will vigorously defend this matter. Item 4.Submission of Matters to a Vote of Security Holders None (REMAINDER OF PAGE INTENTIONALLY LEFT BLANK) 6 PART II Item 5.Market for Common Equity and Related Stockholder Matters Dividend Policy To date, the Company has not paid dividends on common stock. The Series A Convertible Preferred Stock issued in the June 2007 offering has the right to a 5% cumulative dividend. Prior to June 1, 2010, preferred dividends can be paid in cash or Series A Convertible Preferred Stock at the option of the Company.After June 1, 2010, the holders of the Series A Convertible Preferred Stock may elect to have future dividend paid in cash in the event that during any sixty (60) trading day period commencing on or after June 1, 2010, the average closing price shall be less than or equal to the Series A Convertible Preferred stock conversion price.Our present policy is to retain future earnings (if any) for use in our operations and the expansion of our business. Share Price History Common stock (the “Common Stock”) is traded in the over-the-counter market in what is commonly referred to as the “Electronic” or “OTC Bulletin Board” or the “OTCBB” under the trading symbol “PCYG.” The following table sets forth the high and low bid information of the Common Stock’s closing price for the periods indicated.The price information contained in the table was obtained from internet sources considered reliable.Note that such over-the-counter market quotations reflect inter-dealer prices, without retail mark-up, markdown or commission and the quotations may not necessarily represent actual transactions in the Common Stock.NOTE: On the 11th day of August 2006, the company effected a 1 for 50 reverse stock split.All trading price information set forth below gives effect to such reverse stock split. Fiscal Year 2006 Low High September 30, 2005 $ 1.50 $ 3.00 December 31, 2005 $ 2.00 $ 5.50 March 31, 2006 $ 2.00 $ 4.00 June 30, 2006 $ 2.00 $ 5.50 Fiscal Year 2007 September 30, 2006 $ 2.10 $ 5.00 December 31, 2006 $ 2.30 $ 3.50 March 31, 2007 $ 1.75 $ 3.25 June 30, 2007 $ 2.15 $ 3.39 Holders of Record At September 28, 2007 there were 662 holders of record of Common Stock and shares issued and outstanding of 8,960,703.The number of holders of record and shares issued and outstanding was calculated by reference to the stock transfer agent's books. Purchases of Equity Securities by the Small Business Issuer and Affiliated Purchasers None Equity Compensation Plan Information Equity Compensation Plan Information Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders 0 0 0 Equity compensation plans not approved by security holders 125,876 $2.56 34,124 Total 125,876 $2.56 34,124 7 The Company has several different Equity Compensation Plans in effect at this time.These include the following · In August 2003 the Company authorized 40,000 options for distribution to the employees.These options had a strike price of $2.50 · In August 2003 the Company authorized 40,000 options for distribution to the senior management.These options had a strike price of $1.50 · In September of 2005 the Company authorized to pay Senior Management 3 options for every share purchased at $3.50 for one year.Starting October of 2006 Senior Management will get 2 options for every share purchased from the Company at market price or $3.50 which ever is higher. Issuance of Securities We issued shares of our common and preferred stock in unregistered transactions during 2007. All of the shares of common and preferred stock issued were issued in non registered transactions in reliance on Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”). We report shares issued on an annual basis. The shares of common and preferred stock issued subsequent to June 30, 2006 were issued as follows: · In March 2007, we issued 6,344 shares of common stock to board members in lieu of cash compensation of $15,000. · In March 2007, we issued 7,142 shares of common stock to members of management per employment agreements.At issuance these shares had a market value of $17,355. · In March 2007, we issued 4,224 shares of common stock to three employees as bonuses for extra efforts put forth facilitating the relocation of the Company’s corporate headquarters, these shares had a market value of $8,744 at issuance. · In May 2007, we issued 1,905 shares of common stock to three employees as bonuses for extra efforts; these shares had a market value of $6,000 at issuance. · In June 2007, we granted warrants to purchase 194,667 shares of common stock to employees of Taglich Brothers, Inc. As part of a commission agreement for acting as Placement Agent for the June 2007 placement.The warrants have an exercise price of $3.30 and expire on June 22, 2012. · In June 2007, we issued 584,000 shares of Series A Convertible Preferred Stock ($10.00) to accredited investors in connection with a Placement Agreement.These investors also received warrants to purchase 417,137 shares of common stock.The warrants have an exercise price of $4.00 and expire on May 31, 2011. · In June 2007, we issued 10,322 shares of common stock to board members in lieu of cash compensation of $25,000. · In June 2007, we approved the issuance of37,000 shares of common stock to Robert Hermanns in a non-public offering in exchange for cash of $102,120.Mr. Hermanns was also granted an option to purchase an additional 74,000 shares of common stock.The option has an exercise price of $2.76 and expires on June 29, 2010. 8 Item 6.Management's Discussion and Analysis of Financial Condition and Results of Operation for the Years Ended June 30, 2007 and June 30, 2006 The following discussion and analysis provides information that management believes is relevant to an assessment and understanding of the consolidated results of operations and financial condition.The terms “Company”, “we”, “our” or “us” are used in this discussion to refer to Park City Group, Inc.(formerly Fields Technologies, Inc.)along with Park City Group, Inc.'s wholly owned subsidiary, Fresh Market Manager, LLC, on a consolidated basis, except where the context clearly indicates otherwise. Overview The principal business is the design, development, marketing and support of proprietary software products along with ongoing operational consulting practice.These software products are designed to be used in retail and grocery businesses having multiple locations by assisting individual store locations and corporate management with managing daily business operations and communicating results of those operations in a timely manner. Through June 30, 2007 the Company has accumulated aggregate consolidated losses totaling $21,783,395 which includes a net loss of $3,011,627 and net income of $1,393,596 for the years ended June 30, 2007, and 2006, respectively. Management’s Discussion and Analysis Years Ended June 30, 2007 and 2006 During the year ended June 30, 2007, the Company had total revenues of $2,592,166 compared to $7,085,125 in 2006, a 63% decrease. License fees were $525,503 and $3,626,821 for 2007 and 2006, respectively, an 86% decrease.This $3,101,318 decrease was primarily attributable to a $3,000,000 software license sale in the quarter ended September 30, 2005 that did not occur in the same period then ended in 2006.The Company has historically realized the majority of its annual revenues through non-recurring software license fees. For the year ended, June 30, 2007 and 2006, 20% and 51% of total revenue were based on one-time non-recurring license revenue, respectively.In March 2007, the Company substantially changed its business initiative from a licensed based approach to a monthly subscription based approach. Management believes that offering its entire suite of products and services in discrete more affordable units on a subscription basis will reduce the proportion of one-time license sales as well as significantly shorten its time to market and sales cycles. Management is in the process of reorganizing all of its products (Fresh Market Manager, ActionManager, and Supply Chain Profit Link) on a subscription based offering to its customers. Maintenance and support revenues decreased by 33% from $2,271,997 in 2006 to $1,513,016 for 2007.The $758,981 decrease is due to the following: 1) $259,000 of the decrease was the result of Action Manager maintenance customers who did not require further support services at the store level; and 2) the large one-time, non-recurring license client in Fiscal Year 2006 did not require extending its annual maintenance and professional services contract in the amount of approximately $540,000. Subscription revenues were $89,251 and $182,083, for 2007 and 2006 respectively; a decrease of 51%.This $92,832 decrease was the result of the loss of two prior year customers, and partially offset by increases in new customers transitioning from a license based pricing approach toward an annual subscription to its products and services. The Company anticipates a greater increase in its customers participating on a subscription basis in FYE 2008. Professional services revenue decreased by 54% to $464,396 for 2007, compared to $1,004,224 for 2006.This $539,828 decrease is due to the completion of two large projects. One that was begun in the quarter ended September 30, 2005, and one that was begun in fiscal year 2005 and completed in the quarter ended September 30, 2007. This was partially offset by an increase in services provided to a large retail customer Research and development expenditures were $1,717,793 and $1,451,069 for the years ended June 30, 2007 and 2006, respectively; an 18% increase. This comparative increase of $266,724 is attributable to the completion of 3 capitalized projects in Fiscal Year 2007 that have reduced the specific costs capitalized in accordance with SFAS 86 “Accounting for the Costs of Computer Software to Be Sold, Leased, or Otherwise Marketed.” The comparative reduction of costs capitalized for research and development was approximately $260,000. Additionally, the Company continues to expand the Company’s development workforce in India that began in April 2006. Sales and marketing expenses were $1,508,276 and $1,410,406 for 2007 and 2006, respectively, a 7% increase over the previous year.In conjunction with the release of a significant enhancement (Service Release 5 “SR5”) for its FMM suite of products in 3rd Quarter of 2007 and the subscription offering of its SCPL tool, the Company has proportionally increased its sales and marketing staff. As a result, the Company has deployed 2 additional sales staff and 1 outside consultant to target its current customer base and prospects to expand the market awareness of its subscription based offering. 9 General and administrative expenses were $2,002,552 and $1,585,364 for 2007 and 2006, respectively, a 26% increase. This $417,188 increase is attributable to an increase of $250,000 in legal fees associated with an ongoing patent lawsuit and compensation expenses of approximately $150,000 relating to adoption of SFAS No. 123R (revised 2004) “Share-Based Payments.” The additional expense is a result of staff additions in accounting, general administration, and partially offset by a $52,000 recovery of a bad debt. Depreciation and Amortization expenses were $368,636 and $550,161 for 2007 and 2006, respectively, a decrease of 33%.This decrease of $181,525 is attributable to the following; 1) property plant and equipment that was fully depreciated during the prior year ending June 30, 2006 2.) a reduction in capitalized software costs for significant enhancements and one new product that was released.3) a decrease of approximately $127,000 in debt discounts that were fully amortized in prior year due to retirement and debt restructuring in March 2006. Interest expense was $114,650 and $660,016 for 2007 and 2006, respectively, an 83% decrease.This $545,366 decrease is attributable to the retirement of a note payable with proceeds from operations, the conversion of a note payable with Riverview Financial into common stock, and the refinancing of higher interest rate debt with a note payable from a bank. See Notes 8, Notes 12, and 16 to the financial statements. Financial Position, Liquidity and Capital Resources Net cash used in operations for the year ended June 30, 2007, was $2,948,063 compared to an operating cash-flow surplus of $725,134 for the year ended June 30, 2006. The comparative reduction in net cash provided by operations is the result of a $3.0 million customer contract that was received in 2006 including approximately $600,000 in related maintenance and consulting fees that did not occur in 2007. The 2007 decrease in cash provided by operations is also a result of the Company transitioning from its historical reliance on non-recurring license sales toward a recurring subscription model. Cash, cash equivalents and restricted cash was $5,213,424 and $3,571,060 at June 30, 2007, and June 30, 2006, respectively.This net increase of $1,696,364 was the direct result of the Company’s issuance of 584,000 shares of its Series A Convertible Preferred Stock in June of 2007. For this placement, the Company received $5,278,788 net of offering costs and cash paid for cancellation of partial shares associated with its reverse stock split that occurred in August 2006. For the year then ended, June 30, 2006 the company utilized $2,373,268 in order to retire notes payable and capital lease obligations. This was partially offset by the $3.0 million the Company received from a large license customer. Net cash flows used in investing activities was $2,538,650 and $586,797 for years ending June 30, 2007 and 2006, respectively.This $1,951,853 comparable increase in cash investment was the result of the Company securing a $1.94 million certificate of deposit in order to collateralize a note payable held by its bank. The restricted cash was utilized to eliminate its guarantor Riverview Financial. The remaining investment activities were a result of an increase in the purchase of computer equipment required of its SCPL tool, as well as furniture and other equipment associated with the Company’s relocation of its corporate facilities in January of 2007.This was offset by the reduction in capitalized development cost associated with the release of several significant enhancements to the Company’s Fresh Market Manager suite of products in 2007. Net cash provided by financing activities totaled $5,243,077 in 2007 compared to $3,169,053 for the year ended June 30, 2006. As previously stated, the Company issued 584,000 shares of its Series A Convertible Preferred Stock in June of 2007. See Note 15 for the terms and conditions of the Series A Convertible Preferred Stock.In 2006, the Company utilized proceeds from a common stock placement in order to reduce its outstanding line of credit in the amount of $716,743 and to retire a note payable and capital lease obligations in the amount of $2,373,268. Current assets at June 30, 2007 totaled $6,350,648, an increase of $2,319,070 over June 30, 2006. The Company had $5,213,424 of cash, cash equivalents and restricted cash as of June 30, 2007. Restricted cash of $1,940,000 collateralizes a note payable with its bank.The collateralized note bears the same interest as the interest received on its restricted cash. For the year ended, June 30, 2006 the Company had $3,517,060 in cash and cash equivalents. Current liabilities totaled $3,177,296 and $1,497,282 for the years then ended June 30, 2007 and 2006, respectively.The $1,680,014 comparative increase in current liabilities was the result of the Company obtaining a note payable with its bank and eliminating Riverview Financial as guarantor on the note. The Company also recognized a $276,076 increase in accounts payable as a result of an increase in legal fees associated with its patent defense and capital expenditures for equipment associated with the relocation of its corporate headquarters. 10 Working capital at June 30, 2007 was $3,173,352 compared to $2,534,296 at June 30, 2006.The increase in working capital is principally a result of the Company’s issuance of 584,000 shares of its Series A Convertible Preferred Stock that occurred in June 2007 which is offset by a $276,076 increase in accounts payable. Historically, the Company has financed its operations through operating revenues, loans from directors, officers and stockholders, loans from the CEO and majority shareholder, and private placements of equity securities.Since 2006, the Company has converted all loans and notes payable from its officers and directors to stock.In 2007, due to its increase in financial position, the Company has been able to eliminate Riverview Financial Corp as its guarantor and maintains its own collateralization of the note payable for $1.940 million. The Company believes that anticipated revenue growth in combination with strict cost control will allow the Company to meet its minimum operating cash requirements for the next 12 months. The financial statements do not reflect any adjustments should the Company’s operations not be achieved. Although the Company anticipates that it will meet its working capital requirements, there can be no assurances that the Company will be able to meet its working capital requirements.Should the Company desire to raise additional equity or debt financing, there are no assurances that the Company could do so on acceptable terms. Inflation The impact of inflation may cause retailers to slow spending in the technology area, which could have an impact on company sales. Risk Factors The Company is subject to certain other risk factors due to the organization and structure of the business, the industry in which it competes and the nature of its operations.These risk factors include the following: Risks Related To the Company The Company has incurred losses in the past and there can be no assurance that the Company will operate continually or consistently at a profit in the future. Resulting losses could cause a reduction in operations and could have a detrimental effect on the long-term capital appreciation of the Company’s stock. The Company’s marketing strategy emphasizes sales activities for the Fresh Market Manager, ActionManager™, and Supply Chain Profit Link applications to Supermarkets, Convenience Stores, Specialty Retail, Financial Services, and Food Manufacturers.If this marketing strategy fails, revenues and operations will be negatively affected.A reduction in revenues will result in increases in operational losses. For the fiscal years ended June 30, 2007 and June 30, 2006, the Company had a net loss of $3,011,627 and net income of $1,393,596 respectively. There can be no assurance that the Company will reliably or consistently operate profitably during future fiscal years. If the Company does not operate profitably in the future the Company’s current cash resources will be used to fund the Company’s operating losses.If this were to continue, in order to continue with the Company’s operations, the Company would need to raise additional capital.Continued losses would have an adverse effect on the long term value of the Company’s common stock and an investment in the Company.The Company cannot give any assurance that the Company will ever generate significant revenue or have sustainable profits. The Company liquidity and capital requirements will be difficult to predict, which may adversely affect the Company’s cash position in the future. In June of 2007, the Company completed the sale of shares of its Series A Convertible Preferred Stock from which it received gross offering proceeds of $5,840,000.The Company anticipates that it will have adequate cash resources to fund its operations for at least the next 12 months.Thereafter, its liquidity and capital requirements will depend upon numerous other factors, including the following: · The extent to which the Company’s products and services gain market acceptance; · The progress and scope of product evaluations; · The timing and costs of acquisitions and product and services introductions; · The extent of the Company’s ongoing research and development programs; and · The costs of developing marketing and distribution capabilities. 11 If in the future, the Company is required to seek additional financing in order to fund its operations and carry out its business plan, there can be no assurance that such financing will be available on acceptable terms, or at all, and there can be no assurance that any such arrangement, if required or otherwise sought, would be available on terms deemed to be commercially acceptable and in the Company’s best interests. Operating results may fluctuate, which makes it difficult to predict future performance. Management expects a portion of the Company’s revenue stream to come from license sales, maintenance and services charged to new customers, which will fluctuate in amounts because software sales to retailers are difficult to predict.In addition, the Company may potentially experience significant fluctuations in future operating results caused by a variety of factors, many of which are outsideof its control, including: · Demand for and market acceptance of new products; · Introduction or enhancement of products and services by the Company or its competitors; · Capacity utilization; · Technical difficulties, system downtime; · Fluctuations in data communications and telecommunications costs; · Maintenance subscriber retention; · The timing and magnitude of capital expenditures and requirements; · Costs relating to the expansion or upgrading of operations, facilities, and infrastructure; · Changes in pricing policies and those of competitors; · Composition and duration of product mix including license sales, consulting fees, and the timing of software rollouts; · Changes in regulatory laws and policies, and; · General economic conditions, particularly those related to the information technology industry. Because of the foregoing factors, future operating results may fluctuate.As a result of such fluctuations, it will be difficult to predict operating results.Period-to-period comparisons of operating results are not necessarily meaningful and should not be relied upon as an indicator of future performance.In addition, a relatively large portion of the Company’s expenses will be fixed in the short-term, particularly with respect to facilities and personnel.Therefore, future operating results will be particularly sensitive to fluctuations in revenues because of these and other short-term fixed costs. The Company will need to effectively manage its growth in order to achieve and sustain profitability.The Company’s failure to manage growth effectively could reduce its sales growth and result in continued net losses. To achieve continual and consistent profitable operations on a fiscal year on-going basis, the Company must have significant growth in its revenues from the sale of its products and services.If the Company is able to achieve significant growth in future sales and to expand the scope of the Company’s operations, and its management, financial, and other capabilities and existing procedures and controls could be strained.The Company cannot be certain that it’s existing or any additional capabilities, procedures, systems, or controls will be adequate to support the Company’s operations.The Company may not be able to design, implement, or improve its capabilities, procedures, systems, or controls in a timely and cost-effective manner.Failure to implement, improve and expand the Company’s capabilities, procedures, systems, or controls in an efficient and timely manner could reduce the Company’s sales growth and result in a reduction of profitability or increase of net losses. The Company’s officers and directors have significant control over it, which may lead to conflicts with other stockholders over corporate governance. 12 The Company’s officers and directors, other than the Chief Executive Officer, control approximately 7.79% of the Company’s common stock.The Company’s Chief Executive Officer, Randall K. Fields, individually, controls 47.36% of the Company’s common stock. Consequently, Mr. Fields, individually, and the Company’s officers and directors, as stockholders acting together, will be able to significantly influence all matters requiring approval by the Company’s stockholders, including the election of directors and significant corporate transactions, such as mergers or other business combination transactions. The Company’s corporate charter contains authorized, unissued “blank check” preferred stock that can be issued without stockholder approval with the effect of diluting then current stockholder interests. The Company’s certificate of incorporation currently authorizes the issuance of up to 30,000,000 shares of “blank check” preferred stock with designations, rights, and preferences as may be determined from time to time by the Company’s board of directors.In June 2007, the Company completed the sale of 584,000 shares of its Series A Convertible Preferred Stock.The Company’s board of directors is empowered, without stockholder approval, to issue one or more additional series of preferred stock with dividend, liquidation, conversion, voting, or other rights that could dilute the interest of, or impair the voting power of, the Company’s common stockholders.The issuance of an additional series of preferred stock could be used as a method of discouraging, delaying, or preventing a change in control. Because the Company has never paid dividends on its Common Stock, you should exercise caution before making an investment in the Company. The Company has never paid dividends on its common stock and does not anticipate the declaration of any dividends pertaining to its common stock in the foreseeable future. The Company intends to retain earnings, if any, to finance the development and expansion of the Company’s business.The Company’s Board of Directors will determine future dividend policy at their sole discretion and future dividends will be contingent upon future earnings, if any, obligations of the stock issued, The Company’s financial condition, capital requirements, general business conditions and other factors.Future dividends may also be affected by covenants contained in loan or other financing documents, which may be executed by the Company in the future.Therefore, there can be no assurance that dividends will ever be paid on its common stock. The Company’s business is dependent upon the continued services of the Company’s founder and Chief Executive Officer, Randall K. Fields; should the Company lose the services of Mr. Fields, the Company’s operations will be negatively impacted. The Company’s business is dependent upon the expertise of its founder and Chief Executive Officer, Randall K. Fields.Mr. Fields is essential to the Company’s operations.Accordingly, an investor must rely on Mr. Fields’ management decisions that will continue to control the Company’s business affairs after the offering.The Company currently maintains key man insurance on Mr. Fields’ life in the amount of $10,000,000; however, that coverage would be inadequate to compensate for the loss of his services. The loss of the services of Mr. Fields would have a materially adverse effect upon the Company’s business. If the Company is unable to attract and retain qualified personnel, the Company may be unable to develop, retain or expand the staff necessary to support its operational business needs. The Company’s current and future success depends on its ability to identify, attract, hire, train, retain and motivate various employees, including skilled software development, technical, managerial, sales, marketing and customer service personnel. Competition for such employees is intense and the Company may be unable to attract or retain such professionals. If the Company fails to attract and retain these professionals, the Company’s revenues and expansion plans may be negatively impacted. The Company’s officers and directors have limited liability and indemnification rights under the Company’s organizational documents, which may impact its results. The Company’s officers and directors are required to exercise good faith and high integrity in the management of the Company’s affairs.The Company’s certificate of incorporation and bylaws, however, provide, that the officers and directors shall have no liability to the stockholders for losses sustained or liabilities incurred which arise from any transaction in their respective managerial capacities unless they violated their duty of loyalty, did not act in good faith, engaged in intentional misconduct or knowingly violated the law, approved an improper dividend or stock repurchase, or derived an improper benefit from the transaction. As a result, an investor may have a more limited right to action than he would have had if such a provision were not present. The Company’s certificate of incorporation and bylaws also require it to indemnify the Company’s officers and directors against any losses or liabilities they may incur as a result of the manner in which they operate the Company’s business or conduct the Company’s internal affairs, provided that the officers and directors reasonably believe such actions to be in, or not opposed to, the Company’s best interests, and their conduct does not constitute gross negligence, misconduct or breach of fiduciary obligations. 13 Business Operations Risks If the Company’s marketing strategy fails, its revenues and operations will be negatively affected. The Company plans to concentrate its future sales efforts towards marketing the Company’s applications and services. These applications and services are designed to be highly flexible so that they can work in multiple retail and supplier environments such as grocery stores, convenience stores, quick service restaurants, and route-based delivery environments.There is no assurance that the public will accept the Company’s applications and services in proportion to the Company’s increased marketing of this product line.The Company may face significant competition that may negatively affect demand for its applications and services, including the public’s preference for the Company’s competitors’ new product releases or updates over the Company’s releases or updates.If the Company’s applications and services marketing strategy fails, the Company will need to refocus its marketing strategy to the Company’s other product offerings, which could lead to increased marketing costs, delayed revenue streams, and otherwise negatively affect the Company’s operations. Because the Company is changing the emphasis of the it’s sales activities from an annual license fee structure to a monthly fee structure, the Company’s revenues may be negatively affected. Historically, the Company offered applications and related maintenance contracts to new customers for a one-time, non-recurring up front license fee and provided an option for annually renewing their maintenance agreements.Because the Company’s one-time licensing fee approach was subject to inconsistent and unpredictable revenues, the Company now offers prospective customers an option for monthly subscription based licensing of these products.The Company’s customers may now choose to acquire a license to use the software on an Application Solution Provider basis (also referred to as ASP) resulting in monthly charges for use of the Company’s software products and maintenance fees.The Company’s conversion from a strategy of one-time, non-recurring licensing based model to a monthly-based recurring fees based approach is subject to the following risks: · The Company’s customers may prefer one-time fees rather than monthly fees; · Because public awareness pertaining to the Company’s Application Solution Provider services will be delayed until the Company begins its marketing campaign to promote those services, the Company’s revenues may decrease over the short term; and · There may be a threshold level (number of locations) at which the monthly based fee structure may not be economical to the customer, and a request to convert from monthly fees to annual fee could occur. The Company faces competition from competing and emerging technologies that may affect its profitability. The markets for the Company’s type of software products and that of its competitors are characterized by: · Development of new software, software solutions, or enhancements that are subject to constant change; · Rapidly evolving technological change; and · Unanticipated changes in customer needs. · Because these markets are subject to such rapid change, the life cycle of the Company’s products is difficult to predict; accordingly, the Company is subject to the following risks: · Whether or how the Company will respond to technological changes in a timely or cost-effective manner; · Whether the products or technologies developed by the Company’s competitors will render the Company’s products and services obsolete or shorten the life cycle of the Company’s products and services; and · Whether the Company’s products and services will achieve market acceptance. If the Company is unable to adapt to constantly changing markets and to continue to develop new products and technologies to meet the Company’s customers’ needs, the Company’s revenues and profitability will be negatively affected. The Company’s future revenues are dependent upon the successful and timely development and licensing of new and enhanced versions of its products and potential product offerings suitable to the Company’s customer’s needs.If the Company fails to successfully upgrade existing products and develop new products, and those new products do not achieve market acceptance, the Company’s revenues will be negatively impacted. 14 The Company faces risks with attracting new first-time license clients from a limited global prospect pool. The Company’s software licensing is currently reliant upon a limited number of national and international prospect companies who require the Company’s unique product and services as a result of consolidation in the global number of retailers specifically in the grocery and retail industries.As a consequence, future revenue may be significantly impacted if the Company is unable to attract new license customers from this limited prospect pool. The Company expects that as a result of further industry consolidation and the limited customer pool from which the Company can attract new software license prospects, a small number of the Company’s new customers may continue to account for a substantial portion of current, non-recurring license revenues in future reporting periods.In fiscal 2006, the Company’s top 5 new license customers accounted for 92% of total non-recurring license revenue and 70% of total annual revenue.The remaining 30% of total annual revenue in fiscal 2006 included on-going recurring revenue attributable to product upgrades, consulting revenues, maintenance and support revenue. Historically, a substantial portion of the Company’s annual revenue has been derived from a one-time, non-recurring licensing fee for utilization of the Company’s patented software Historically, a large portion of the Company’s customers rely on the Company’s patented software for utilization during the normal course and scope of their business operations.New customers are charged a license fee based on a “blanket” license agreement fee for a particular software product or an initial license fee that is based on a store by store opening basis.Although results vary from period to period, in fiscal 2006, non-recurring initial license fee revenue equaled $3,000,000 or 42% of total revenue.Historically, over 94% of new, first-time license customers will not purchase products, license agreements, or services at the same financial level in future periods as they do in the first year of installation.While the company is not substantially dependent on any one particular customer for providing a continued revenue stream, the Company is dependent on attracting new first-time license clients in order to meet the Company’s operating and capital cash flow needs since the initial fee represents, in most cases, a substantial portion of revenue.If the Company cannot attract new first-time license customers, the Company’s remaining recurring revenue streams may not provide sufficient financial resources to support capital and operating needs. The ability to attract new software license customers will depend on a variety of factors, including the relative success of marketing strategies and the performance, quality, features, and price of current and future products.Accordingly, if the Company cannot attract new customer licensing accounts or existing customer needs for the Company’s product and services decrease, revenues and operating results will be negatively impacted. The Company faces risks associated with the loss of maintenance and other revenue The Company has experienced the loss of long term maintenance customers as a result of the reliability of its product. Some customers may not see the value in continuing to pay for maintenance that they do not need or use, and in some cases, customers have decided to replace the Company’s applications or maintain the system on their own.The Company continues to focus on these maintenance clients by providing new functionality and applications to meet their business needs.The Company also may lose some maintenance revenue due to consolidation of industries or customer operational difficulties that lead to their reduction of size.In addition, future revenues will be negatively impacted if the Company fails to add new maintenance customers that will make additional purchases of the Company’s products and services. The Company faces risks associated with its new Supply Chain Profit Link product. Because this is a new product offering there are risks associated with it, such as: § It may be difficult for the Company to predict the amount of service and technological resources that will be needed by new SCPL customers, and if the Company underestimates the necessary resources, the quality of its service will be negatively impacted thereby undermining the value of the product to the customer. § The Company lacks the experience with this new product and its market acceptance to accurately predict if it will be a profitable product. § Technological issues between the Company and the customer may be experienced in capturing data, and these technological issues may result in unforeseen conflicts or technological setbacks when implementing the software. This may result in material delays and even result in a termination of the engagement with the customer. 15 § The customer’s experience with SCPL, if negative, may prevent the Company from having an opportunity to sell additional products and services to that customer. § If the customer does not use the product as the Company recommends and fails to implement any needed corrective action(s), it is unlikely that the customer will experience the business benefits from the software and may therefore be hesitant to continue the engagement as well as acquire any additional software products from the Company. § Delays in proceeding with the implementation of the SCPL product by a new customer will negatively affect the Company’s cash flow and its ability to predict cash flow. The Company faces risks associated with proprietary protection of the Company’s software. The Company’s success depends on the Company’s ability to develop and protect existing and new proprietary technology and intellectual property rights.The Company seeks to protect the Company’s software, documentation and other written materials primarily through a combination of patents, trademarks, and copyright laws, trade secret laws, confidentiality procedures and contractual provisions.While the Company has attempted to safeguard and maintain the Company’s proprietary rights, there are no assurances that the Company will be successful in doing so.The Company’s competitors may independently develop or patent technologies that are substantially equivalent or superior to the Company’s. Despite the Company’s efforts to protect its proprietary rights, unauthorized parties may attempt to copy aspects of the Company’s products or obtain and use information that the Company regards as proprietary.In some types of situations, the Company may rely in part on “shrink wrap” or “point and click” licenses that are not signed by the end user and, therefore, may be unenforceable under the laws of certain jurisdictions.Policing unauthorized use of the Company’s products is difficult.While the Company is unable to determine the extent to which piracy of the Company’s software exists, software piracy can be expected to be a persistent problem, particularly in foreign countries where the laws may not protect proprietary rights as fully as the United States.The Company can offer no assurance that the Company’s means of protecting its proprietary rights will be adequate or that the Company’s competitors will not reverse engineer or independently develop similar technology. The Company incorporates a number of third party software providers’ licensed technologies into its products, the loss of which could prevent sales of the Company’s products or increase the Company’s costs due to more costly substitute products. The Company licenses technologies from third party software providers, and such technologies are incorporated into the Company’s products.The Company anticipates that it will continue to license technologies from third parties in the future.The loss of these technologies or other third-party technologies could prevent sales of the Company’s products and increase the Company’s costs until substitute technologies, if available, are developed or identified, licensed and successfully integrated into the Company’s products.Even if substitute technologies are available, there can be no guarantee that the Company will be able to license these technologies on commercially reasonable terms, if at all. The Company may discover software errors in its products that may result in a loss of revenues or injury to the Company’s reputation in the software industry. Non-conformities or bugs (“errors”) may be found from time to time in the Company’s existing, new or enhanced products after commencement of commercial shipments, resulting in loss of revenues or injury to the Company’s reputation.In the past, the Company has discovered errors in the it’s products and as a result, has experienced delays in the shipment of products.Errors in the Company’s products may be caused by defects in third-party software incorporated into the Company’s products.If so, the Company may not be able to fix these defects without the cooperation of these software providers.Since these defects may not be as significant to the software provider as they are to us, the Company may not receive the rapid cooperation that may be required.The Company may not have the contractual right to access the source code of third-party software, and even if the Company does have access to the code, the Company may not be able to fix the defect.Since the Company’s customers use the Company’s products for critical business applications, any errors, defects or other performance problems could result in damage to the Company’s customers’ business.These customers could seek significant compensation from us for their losses.Even if unsuccessful, a product liability claim brought against us would likely be time consuming and costly. Some competitors are larger and have greater financial and operational resources that may give them an advantage in the market. 16 Many of the Company’s competitors are larger and have greater financial and operational resources.This may allow them to offer better pricing terms to customers in the industry, which could result in a loss of potential or current customers or could force us to lower prices.Any of these actions could have a significant effect on revenues.In addition, the competitors may have the ability to devote more financial and operational resources to the development of new technologies that provide improved operating functionality and features to their product and service offerings.If successful, their development efforts could render the Company’s product and service offerings less desirable to customers, again resulting in the loss of customers or a reduction in the price the Company can demand for the Company’s offerings. Risks Relating To The Company’s Common Stock If the Company fails to remain current on its reporting requirements, the Company could be removed from the OTC Bulletin Board, which would limit the ability of broker-dealers to sell the Company’s securities and the ability of stockholders to sell their securities in the secondary market. Companies trading on the OTC Bulletin Board, like us, must be reporting issuers under Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and must be current in reports required under Section 13 to maintain price quotation privileges on the OTC Bulletin Board.If the Company fails to remain current on its reporting requirements, the Company could be removed from the OTC Bulletin Board.As a result, the market liquidity for the Company’s securities could be severely and adversely affected by limiting the ability of broker-dealers to sell the Company’s securities and the ability of stockholders to sell their securities in the secondary market. The Company’s common stock is subject to the “penny stock” rules of the SEC and the trading market in the Company’s securities is limited, which makes transactions in the Company’s stock cumbersome and may reduce the value of an investment in the Company. The Securities and Exchange Commission has adopted Rule 15g-9 under the Exchange Act, which establishes the definition of a “penny stock,” for the purposes relevant to the Company, as any equity security that has a market price of less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions.For any transaction involving a penny stock, unless exempt, the rules require: § that a broker or dealer approve a person’s account for transactions in penny stocks; and § the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person’s account for transactions in penny stocks, the broker or dealer must: § obtain financial information and investment experience objectives of the person; and § make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of valuating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the Commission relating to the penny stock market, which, in highlight form: § sets forth the basis on which the broker or dealer made the suitability determination; and § that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Generally, brokers may be less willing to execute transactions in securities subject to the “penny stock” rules.This may make it more difficult for investors to dispose of the Company’s common stock and cause a decline in the market value of the Company’s stock. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities, and the rights and remedies available to an investor in cases of fraud in penny stock transactions.Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. The limited public market for the Company’s securities may adversely affect an investor’s ability to liquidate an investment in the Company. 17 Although the Company’s common stock is currently quoted on the OTC Bulletin Board (OTCBB), there is limited trading activity.The Company can give no assurance that an active market will develop, or if developed, that it will be sustained.If you acquire shares of the Company’s common stock, you may not be able to liquidate the Company’s shares should you need or desire to do so. Future issuances of the Company’s shares may lead to future dilution in the value of the Company’s common stock, will lead to a reduction in shareholder voting power, and may prevent a change in Company control. The shares may be substantially diluted due to the following: § Issuance of common stock in connection with funding agreements with third parties and future issuances of common and preferred stock by the Board of Directors; and § The Board of Directors has the power to issue additional shares of common stock and preferred stock and the right to determine the voting, dividend, conversion, liquidation, preferences and other conditions of the shares without shareholder approval. Stock issuances may result in reduction of the book value or market price of outstanding shares of common stock.If the Company issues any additional shares of common or preferred stock, proportionate ownership of common stock and voting power will be reduced.Further, any new issuance of common or preferred shares may prevent a change in control or management. Compliance with the rules established by the SEC pursuant to Section404 of the Sarbanes-Oxley Act of 2002 will be complex. Failure to comply in a timely manner could adversely affect investor confidence and the Company’s stock price. Rules adopted by the SEC pursuant to Section404 of the Sarbanes-Oxley Act of 2002 require the Company to perform an annual assessment of its internal controls over financial reporting, certify the effectiveness of those controls and secure an attestation of the Company’s assessment by its independent registered public accountants. The standards that must be met for management to assess the internal controls over financial reporting as now in effect are new and complex, and require significant documentation, testing and possible remediation to meet the detailed standards. The Company has limited experience with these standards, and may encounter problems or delays in completing activities necessary to make an assessment of the Company’s internal controls over financial reporting. Due to the Company’s limited personnel resources and lack of experience, it may encounter problems or delays in completing the implementation of any requested improvements and receiving an attestation of the assessment by its independent registered public accountants. If the Company cannot perform the assessment or certify that its internal controls over financial reporting are effective, or the Company’s independent registered public accountants are unable to provide an unqualified attestation on such assessment, investor confidence and share value may be negatively impacted. Critical Accounting Policies This Management’s Discussion and Analysis of Financial Condition and Results of Operations discuss the Company’s Financial Statements, which have been prepared in accordance with accounting principles generally accepted in the United States. We commenced operations in the software development and professional services business during 1990. The preparation of our financial statements requires management to make estimates and assumptions that affect reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an ongoing basis, management evaluates its estimates and assumptions, including those related to inventory, income taxes, revenue recognition and restructuring initiatives. We anticipate that management will base its estimates and judgments on historical experience of the operations we may acquire and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. Management believes the following critical accounting policies, among others, will affect its more significant judgments and estimates used in the preparation of our Consolidated Financial Statements. Income Taxes.In determining the carrying value of the Company’s net deferred tax assets, the Company must assess the likelihood of sufficient future taxable income in certain tax jurisdictions, based on estimates and assumptions, to realize the benefit of these assets. If these estimates and assumptions change in the future, the Company may record a reduction in the valuation allowance, resulting in an income tax benefit in the Company’s Statements of Operations. Management evaluates the realizability of the deferred tax assets and assesses the valuation allowance quarterly. 18 Goodwill and Other Long-Lived Asset Valuations. In June 2001, the FASB issued SFAS 141, “Business Combinations”, and SFAS 142, “Goodwill and Other Intangible Assets”, effective for fiscal years beginning after December 15, 2001 with early adoption permitted for companies with fiscal years beginning after March 15, 2001. We adopted the new rules on accounting for goodwill and other intangible assets during the first quarter of fiscal 2004. Under the new rules, goodwill and intangible assets deemed to have indefinite lives will no longer be amortized but will be subject to annual impairment tests in accordance with the statements. Other intangible assets will continue to be amortized over their useful lives. Revenue Recognition.The Company derives revenues from four primary sources, software licenses, maintenance and support services, professional services and software subscription. New software licenses include the sale of software runtime license fees associated with deployment of the Company’s software products. Software license maintenance updates and product support are typically annual contracts with customers that are paid in advance or specified as terms in the contract This provides the customer access to new software releases, maintenance releases, patches and technical support personnel. Professional service sales are derived from the sale of services to design, develop and implement custom software applications. Subscription is derived from the sale of Supply Chain Profit Link, a category management product that is sold on a subscription basis. License fees revenue from the sale of software licenses is recognized upon delivery of the software unless specific delivery terms provide otherwise.If not recognized upon delivery, revenue is recognized upon meeting specified conditions, such as, meeting customer acceptance criteria.In no event is revenue recognized if significant Company obligations remain outstanding.Customer payments are typically received in part upon signing of license agreements, with the remaining payments received in installments pursuant to the agreements.Until revenue recognition requirements are met, the cash payments received are treated as deferred revenue. Maintenance and support services that are sold with the initial license fee are recorded as deferred revenue and recognized ratably over the initial service period.Revenues from maintenance and other support services provided after the initial period are generally paid in advance and are recorded as deferred revenue and recognized on a straight-line basis over the term of the agreements. Professional Services revenues are recognized in the period that the service is provided or in the period such services are accepted by the customer if acceptance is required by agreement. Subscription revenues are recognized on a contractual basis, for one or more years.These fees are generally collected in advance of the services being performed and the revenue is recognized ratably over the respective months, as services are provided. Stock-Based Compensation.Prior to July 1, 2006, as permitted under Statement of Financial Accounting Standards (“SFAS”) No. 123, the Company accounted for its stock options, warrants and plans following the recognition and measurement principles of Accounting Principles Board (“APB”) Opinion No. 25, “Accounting for Stock issued to Employees,” and related interpretations. Accordingly, no stock-based compensation expense had been reflected in the Company’s statements of operations as all options granted had an exercise price equal to the market value of the underlying common stock on the date of grant and the related number of shares granted was fixed at that point in time. In December 2004, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 123(R), “Share Based Payment.” This statement revised SFAS No. 123 by eliminating the option to account for employee stock options under APB No. 25 and requires companies to recognize the cost of employee services received in exchange for awards of equity instruments based on the grant-date fair value of those awards. Effective July 1, 2006, the Company adopted the fair value recognition provisions of SFAS No. 123(R) using the modified prospective application method. Under this transition method, the Company recorded compensation expense on a straight-line basis for the year ended June 30, 2007, for: (a) the vesting of options granted prior to July 1, 2006 (based on the grant-date fair value estimated in accordance with the original provisions of SFAS No. 123, and previously presented in the pro-forma footnote disclosures), and (b) stock-based awards granted subsequent to July 1, 2006 (based on the grant-date fair value estimated in accordance with the provisions of SFAS No. 123(R)). In accordance with the modified prospective application method, results for the year ended June 30, 2006 have not been restated. Capitalization of Software Development Costs The Company accounts for research and development costs in accordance with several accounting pronouncements, including SFAS No.2, Accounting for Research and Development Costs, and SFAS No.86, Accounting for the Costs of Computer Software to be Sold, Leased, or Otherwise Marketed. SFAS No.86 specifies that costs incurred internally in researching and developing a computer software product should be charged to expense until technological feasibility has been established for the product. Once technological feasibility is established, all software costs should be capitalized until the product is available for general release to customers. Judgment is required in determining when technological feasibility of a product is established. We have determined that technological feasibility for our software products is reached shortly after a working prototype is complete and meets or exceeds design specifications including functions, features, and technical performance requirements.Costs incurred after technological feasibility is established have been and will continue to be capitalized until such time as when the product or enhancement is available for general release to customers. 19 Off-Balance Sheet Arrangements None Item 7.Financial Statements See the index to consolidated financial statements and consolidated financial statement schedules included herein as Item 13. Item 8.Changes In and Disagreements With Accountants on Accounting and Financial Disclosure None Item 8A.Controls and Procedures (a) Evaluation of disclosure controls and procedures. Under the supervision and with the participation of our Management, including our principal executive officer and principal financial officer, we conducted an evaluation of the effectiveness of the design and operations of our disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as of June 30, 2007. Based on this evaluation, the Company’s Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed in the reports submitted under the Securities and Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission (“SEC”) rules and forms, including to ensure that information required to be disclosed by the Company is accumulated and communicated to management, including the principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure. (b) Changes in internal controls over financial reporting. The Company’s Chief Executive Officer and Chief Financial Officer have determined that there have been no changes in the Company’s internal control over financial reporting during the period covered by this report identified in connection with the evaluation described in the above paragraph that have materially affected, or are reasonably likely to materially affect, Company’s internal control over financial reporting. Item 8B.Other Information Not applicable (REMAINDER OF PAGE INTENTIONALLY LEFT BLANK) 20 PART III Item 9.Directors, Executive Officers, Promoters and Control Persons; Compliance With Section 16(a) of the Exchange Act The Board of Directors and executive officers consist of the persons named in the table below.Vacancies in the Board of Directors may only be filled by the Board of Directors by majority vote at a Board of Director's meeting of which stockholders holding a majority of the issued and outstanding shares of capital stock are present.The directors are elected annually by the stockholders at the annual meeting.Each director shall be elected for the term of one year, and until his or her successor is elected and qualified, or until earlier resignation or removal.The bylaws provide for at least one director.The directors and executive officers are as follows: Name Age Position
